 1
                               UNITED STATES DISTRICT COURT
 2
                                      DISTRICT OF NEVADA
 3
 4   L33T GAMING INC.,
                                                          Case No.: 2:18-cv-01183-RFB-NJK
 5          Plaintiff(s),
                                                                        ORDER
 6   v.
                                                                    (Docket No. 42)
 7   ECLIPSE THEATER LLC, et al.,
 8          Defendant(s).
 9         Pending before the Court is Plaintiff’s motion for a judgment debtor examination of
10 Defendant Nicholas Steele and the persons most knowledgeable for Defendants Eclipse Theater
11 LLC and Eclipse Theaters Development Group, LLC, pursuant to N.R.S. § 21.270. Docket No.
12 42. For good cause shown, Plaintiff’s motion is GRANTED.
13         IT IS HEREBY ORDERED that Defendant/Judgment Debtor Nicholas Steele and the
14 persons most knowledgeable for Defendants/Judgment Debtors Eclipse Theater LLC and Eclipse
15 Theaters Development Group, LLC must appear at the office of judgment creditor’s attorney,
16 Dziminski Law Group, 9480 South Eastern Avenue, Suite 220, Las Vegas, NV 89123, on March
17 23, 2020, at 10:00 a.m., for a judgment debtor examination.
18         IT IS FURTHER ORDERED that the oath or affirmation of the judgment debtor must
19 be administered by a notary public.
20         IT IS FURTHER ORDERED that the proceedings must be transcribed by a court reporter
21 or recorded electronically. The transcript or recording must be preserved for two years.
22         IT IS SO ORDERED.
23         Dated: February 12, 2020
24                                                             ______________________________
                                                               Nancy J. Koppe
25                                                             United States Magistrate Judge
26
27
28

                                                    1
